DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Claims of priority to provisional patent application 62/444079 is acknowledged.

Status of the Claims
	Claims 1-24 are currently pending and have been considered below. 

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 10/14/2019 and 9/23/2020 are in accordance with the provisions of 37 CFR 1.97 and are considered by the Examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-8 are directed to a method (i.e. a process), claims 9-16 are directed to a system (i.e. a machine), and claims 17-24 are directed to a non-transitory computer-readable 
Step 2A – Prong 1
Independent claim 9 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components. That is, other than reciting a computer system comprising a processor and a memory storing instructions that when executed by the processor cause the system to perform the steps, nothing in the claim limitations preclude the steps from practically being performed in the mind. Specifically, the claim recites: 
comparing one or more first biomarker inputs of the first animal to at least one predetermined reference biomarker input stored in a reference database in order to obtain relevant health trend information relating to the first animal, wherein the predetermined reference biomarker input includes related biomarker inputs of health animals of the same species or within the same growth period as the first animal;
determining, based on the comparing, whether the first animal is at risk for at least one growth abnormality; and
providing a subject determined to be at risk for at least one growth abnormality with a customized recommendation for lifestyle treatment options, wherein the first biomarker input determined to be above or below the predetermined reference biomarker input indicates an increased likelihood in growth abnormalities in the first animal.
Each of these steps may be performed entirely in the human mind because a human is reasonably capable of analyzing animal biomarker data against reference data (e.g. as stored in lookup tables or charts) to determine risk of abnormalities for the animal. A human actor could subsequently provide treatment recommendations to remedy the potential for abnormality, e.g. by using previous veterinary training to determine an appropriate lifestyle change. Thus, the claim recites an abstract idea in the form of a mental process. Claims 1 and 17 recite substantially similar claim limitations, and also recite an abstract idea in the form of a mental process under a similar analysis. 
Dependent claims 2-8, 10-16, and 18-24 inherit the limitations that recite an abstract idea from their dependence on claims 1, 9, or 17, respectively, and thus these claims also recite an abstract idea 
Further, claims 2, 5-7, 10, 13-15, 18, and 21-23 recite additional limitations that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components. Specifically, claims 2, 10, and 18 recite calculating a recommended growth weight, which a human actor could reasonably achieve via mental calculation or with aid of pen and paper. Claims 5, 13, and 21 recite calculating the difference between the weight and a recommended growth weight and determining if the difference is within a range, which a human actor could reasonably achieve via mental calculation or with aid of pen and paper. Claims 6, 14, and 22 recite determining a body condition based on the biomarker inputs, which a human actor could reasonably mentally achieve using veterinary knowledge. Claims 7, 15, and 23 recite determining a projected growth potential based on comparing the biomarker inputs and reference information, which a human actor could reasonably achieve via mental calculation or with aid of pen and paper. 
Accordingly, claims 1-24 each recite an abstract idea in the form of a mental process. However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claims 1, 9, and 17 do not include additional elements that integrate the abstract idea into a practical application. The additional elements recited in each independent claim include a reference database, as 
These additional elements, when considered in the context of each claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim (note: the recitation of code or instructions stored on and executed by a computer system does not amount to a particular machine when recited with generic components; see MPEP 2106.05(b)(I)), do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic veterinary environment). Further, the additional elements in this claim merely amount to instructions to implement an abstract idea on a computer (e.g. using stored instructions executed by a computer system to perform functions that may be performed mentally) and add insignificant extra-solution activity (e.g. receiving one or more biomarker inputs is mere data gathering, while displaying the output of the analysis on a GUI amounts to a data outputting function equivalent to printing a report, see MPEP 2106.05(g)). Accordingly, each claim as a whole is directed to an abstract idea without integration into a practical application. 
The judicial exception recited in dependent claims 2-8, 10-16, and 18-24 is not integrated into a practical application under the same analysis as above because each claimed function is performed with the same additional elements identified in claims 1, 9, and 17. Claims 2-4, 8, 10-12, 16, 18-20, and 24 merely further describe the abstract ideas identified in the independent claims without presenting new additional elements. Claims 5-7, 13-15, and 21-23 each recite an additional data displaying step on the GUI, which similarly amount to insignificant extra-solution activity as in the independent claims because such steps merely nominally output the results of the main analysis steps in a manner equivalent to printing a report. 

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a reference database and a computer system comprising a memory and a processor for executing stored instructions to perform the comparing, determining, providing, etc. steps amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the above recited additional elements, Examiner notes various portions of Applicant’s specification, including Pg 7 L26-30: Each user computer 102 may include conventional components of a computing device, for example, a processor, system memory, a hard disk drive, a battery, input devices such as a mouse and a keyboard, and/or output devices such as a monitor or graphical user interface, and/or a combination input/output device such as a touchscreen which not only received input but also displays output”; and Pg 11 L5-20: “This apparatus may be specially constructed for the required purposes, or it may comprise a general purpose computer selectively activated or reconfigured by a computer program stored in the computer…. The algorithms and displays presented herein are not inherently related to an y particular computer or other apparatus. Various general purpose systems may be used with programs in accordance with the teachings herein.” This disclosure indicates that any generic computing system with a conventional combination of elements (e.g. a processor, memory, input devices, and display) may be utilized to implement the system, such that this combination of elements does not provide an inventive concept. 
Regarding the functional additional elements, as noted above, the steps of receiving one or more first biomarker inputs as well as displaying data amount to insignificant extra-solution activity. These activities are also nothing more than those recognized as well-understood, routine, and conventional computer functions performed using generic computer components; for example, receiving or transmitting data over a network (i.e. receiving one or more first biomarker inputs, sending data to a GUI for display) and storing and retrieving information in memory (i.e. accessing and storing reference information and 
Thus, when considered as a whole and in combination, claims 1-24 are not patent eligible. 



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-14, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20090123951 A1) in view of Donavon (US 20160012748 A1).
Claims 1, 9, and 17
a method of diagnosing growth abnormalities in order to maintain optimal growth in non-human animals (Kim abstract), comprising: 
receiving one or more first biomarker inputs relating to a first animal (Kim [0040]-[0041], noting a tissue or biofluid sample is collected to determine a biomarker, e.g. any of the biomarkers disclosed in [0032]-[0033]); 
comparing the one or more first biomarker inputs of the first animal to at least one predetermined reference biomarker input stored in a reference database in order to obtain relevant health trend information relating to the first animal, wherein the predetermined reference biomarker input includes related biomarker inputs of healthy animals of the same species or within the same growth period as the first animal (Kim [0020], noting biomarkers are compared to reference levels established from samples of healthy animals of the same species or published values, i.e. predetermined reference biomarker inputs stored in a reference database; the comparison can be indicative of a body weight condition or predisposition, i.e. indicative of relevant health trend information); 
determining, based on the comparing, whether the first animal is at risk for at least one growth abnormality (Kim [0019]-[0020], [0027], noting biomarker comparison with reference information is indicative of whether a given animal is predisposed for (i.e. at risk for) having growth abnormalities); 
providing a subject determined to be at risk for at least one growth abnormality with a customized recommendation for lifestyle treatment options (Kim [0053], noting an animal determined to be predisposed to (i.e. at risk for) a growth abnormality is provided with a tailored regimen of lifestyle modifications such as diet exercise, or medication plans), wherein the first biomarker input determined to be above or below the predetermined reference biomarker input indicates an increased likelihood in growth abnormalities in the first animal (Kim [0019]-[0020], [0027], [0060], noting an animal’s biomarker levels relative to a comparison with reference levels is indicative of predisposition to weight conditions, i.e. the biomarkers being above or below the predetermined reference biomarker indicates an increased likelihood in growth abnormalities); and 
displaying the customized recommendation and the relevant health trend information of the first animal  (Kim [0071], noting the diagnosis of a body weight condition or predisposition along with the suggested regimen is communicated to a user via various communication .  
In summary, Kim teaches a method of analyzing biomarker inputs for an animal relative to reference values for health animals, determining a body weight predisposition, and selecting an appropriate lifestyle regimen for the predisposition. Kim further discloses that the algorithms employed by the method can be embodied using user-accessible media such as a computer executing software (see [0065]), as well as that outputs of the analysis can be communicated to a user via various communication means (see [0071]-[0073]). However, the reference fails to explicitly disclose that outputs of the analysis are displayed on a graphical user interface as in the instant claim.
However, Donavon teaches implementation of an analogous animal weight tracking and analysis method via a computer system including a memory and processor executing stored instructions and a display element providing a graphical user interface for communicating results of the analysis (Donavon [0039], [0076], [0095]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the software-enabled methods of Kim in a well-known computing environment including a processor, memory, and display device providing a GUI as in Donavon in order to completely digitize the animal diagnostic analysis and provide a known type of output interface to provide a user access to the analysis in a convenient and customizable software application, as suggested by Donavon [0039], [0076], & [0095]. 
Regarding claim 9, Kim in view of Donavon teaches a computer system for diagnosing growth abnormalities in order to maintain optimal growth in non-human animals, comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the computer system to perform (Donavon [0076]) the method as explained for claim 1 above. 
Regarding claim 17, Kim in view of Donavon teaches a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause a computer system to diagnose growth abnormalities in order to maintain optimal growth in non-human animals (Donavon [0076]-[0077]), by performing the steps as explained for claim 1 above. 
Claims 2, 10, and 18
Kim in view of Donavon teaches the method of claim 1, and the combination further teaches wherein the determining includes calculating a recommended growth weight of the first animal (Kim 
Claims 10 and 18 recite substantially similar subject matter as claim 2, and are also rejected as above. 
Claims 3, 11, and 19
Kim in view of Donavon teaches the method of claim 1, and the combination further teaches wherein the customized recommendation is an intervention step for correction of the growth abnormality (Kim [0053], noting the recommendation can relate to diet, exercise, or medication as an appropriate measure for the condition or predisposition; see further an example in [0099], noting dogs are put on a weight loss regime, i.e. an intervention to correct a growth abnormality, e.g. being overweight or obese).  
Claims 11 and 19 recite substantially similar subject matter as claim 3, and are also rejected as above. 
Claims 4, 12, and 20
Kim in view of Donavon teaches the method of claim 1, and the combination further teaches: wherein the one or more first biomarker inputs of the first animal include animal identification or approximate animal size, animal breed, sex, date of birth, age, weight, date of measurement, neutering, previous laboratory test results, food and water consumption patterns, diet, exercise routine, bowel movement schedule, medical history, and preexisting conditions (Kim [0032], [0041], noting the biomarkers can be from previous laboratory test results).  
Claims 12 and 20 recite substantially similar subject matter as claim 4, and are also rejected as above. 
Claims 5, 13, and 21
Kim in view of Donavon teaches the method of claim 4, and the combination further teaches: 
35WO 2018/129518PCT/US2018/012935calculating, based on the one or more first biomarker inputs of the first animal, the difference between the weight of the first animal and a recommended growth weight of an ideal animal of the same species in a similar growth stage as the first animal (Kim [0020], noting determination of reference values for an animal of the same species and breed or breed type, including a normal body weight of an animal; the differences between a reference level (e.g. recommended growth weight) and an animal’s actual ; 
determining if the difference is statistically significant regarding the recommended growth weight  (Kim [0020], noting the difference can be statistically significant or not); and 
displaying a recommendation on the graphical user interface based on the determination, wherein the recommendation includes a tailored intervention step if the difference is not statistically significant regarding the recommended growth weight  (Kim [0053], noting selection of an appropriate (i.e. tailored) lifestyle intervention step for the animal based upon diagnosis of a body condition score, body weight condition, or predisposition, i.e. as determined by the difference (which can be statistically significant) between the animal’s levels and reference levels indicating a particular condition or predisposition as noted in [0020]. See further [0071], noting the regimen is communicated to a user via various communication means, e.g. the GUI of the display device of Donavon [0076] when considered in the context of the combination).  
In summary, the combination teaches a comparison of animal values to reference values to determine recommendations, wherein the comparison can provide a statistically significant deviation or not. However, the combination does not describe specific values indicating statistical significance, and thus fails to explicitly disclose determining if the difference is within about two centiles of the recommended growth weight as in the instant claim. However, Donavon teaches that a weight decrease of 1.9% (i.e. about two centiles) for an animal can be significant and warrant follow-up (Donavon [0109]-[0112]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the comparison of the combination that contemplates statistically significant changes to include a specific determination of a difference of about two centiles as in Donavon because Donavon shows that this arbitrary value can be significant to the health of the animal and would thus warrant follow up, as suggested by Donavon [0109] & [0112]. 
Claims 13 and 21 recite substantially similar subject matter as claim 5, and are also rejected as above. 
Claims 6, 14, and 22
Kim in view of Donavon teaches the method of claim 1, and the combination further teaches 
determining a body condition of the first animal based on the one or more first biomarker inputs ; and 
displaying the body condition of the first animal on the graphical user interface (Kim [0071], noting the diagnosis of a body weight condition is communicated to a user via various communication means, e.g. the GUI of the display device of Donavon [0076] when considered in the context of the combination).
Claims 14 and 22 recite substantially similar subject matter as claim 6, and are also rejected as above. 

Claims 7-8, 15-16, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Donavon as applied to claims 1, 9, and 17 above, and further in view of Spivey-Krobath (US 20150154887 A1).
Claims 7, 15, and 23
Kim in view of Donavon teaches the method of claim 1, but the combination fails to explicitly disclose determining a projected growth potential of the first animal based on a comparison of the one or more first biomarker inputs and information stored in the reference database relating to the species or breed of the first animal; and displaying the projected growth potential of the first animal on the graphical user interface. 
However, Spivey-Krobath teaches an analogous growth tracking system for infants that includes updating growth curves by interpolation and/or extrapolation based on input infant weights compared to reference charts (i.e. determining a projected growth potential of a first subject based a comparison of one or more biomarker inputs and information stored in a reference database) and displaying the results on a GUI (Spivey-Krobath Fig. 5, [0089]). Because the systems of the combination and Spivey-Krobath both include inputting biomarkers (e.g. weight) of a living subject and comparing them to reference data for similar subjects (e.g. the same age, species, and breed or breed type as in Kim [0020], and the same age and gender as in Spivey-Krobath [0089]), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of the combination to also include extrapolated growth charts showing a growth potential for a subject as in Spivey-Krobath in order to allow for ongoing and updated analyses of potential growth abnormalities to occur and be made 
Claims 15 and 23 recite substantially similar subject matter as claim 7, and are also rejected as above. 
Claims 8, 16, and 24
Kim in view of Donavon teaches the method of claim 1, but the combination fails to explicitly disclose wherein the relevant health trend information includes a growth curve and ideal body weight chart. However, Spivey-Krobath teaches an analogous growth tracking system for infants that includes display and analysis of personalized growth curves (i.e. a growth curve) and reference growth curves (i.e. an ideal body weight chart) (Spivey-Krobath Fig. 5, [0089]). Because the systems of the combination and Spivey-Krobath both include inputting biomarkers (e.g. weight) of a living subject and comparing them to reference data for similar subjects, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of the combination to specifically obtain health trend data such as a growth curve and ideal body weight chart (e.g. in the form of a reference growth curve) for analysis and display in order to allow for ongoing and updated analyses of potential growth abnormalities to occur and be made available to a user such that interventions can be initiated if appropriate, as suggested by Spivey-Krobath [0089] & [0093]. 
Claims 16 and 24 recite substantially similar subject matter as claim 8, and are also rejected as above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schumacher et al. (US 20160042038 A1) describes systems and methods for analyzing and displaying animal information and providing personalized recommendations for the animal. Cook et al. (US 20060036419 A1) describes a system including a simulator engine that receives animal biomarker inputs and generates performance projections. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.H./Examiner, Art Unit 3626     

/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626